IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGES                : No. 332 Common Pleas Judicial
OF THE COURT OF COMMON PLEAS                 : Classification Docket
OF THE FIRST JUDICIAL DISTRICT OF            :
PENNSYLVANIA                                 :
                                             :

                                       ORDER

PER CURIAM:
              AND NOW, this 2nd day of February, 2016, upon consideration of the

Petitions of Sheila Woods-Skipper, President Judge of the Court of Common Pleas of

the First Judicial District of Pennsylvania, for the reassignment of Judges to division(s)

of the court, it is hereby ORDERED that the Petitions are granted and the following

reassignments are approved:


              From the Family Division to the Trial Division

              The Honorable Vincent L. Johnson
              The Honorable Glynnis Hill

Mr. Justice Eakin did not participate in the consideration or decision of this matter.